Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 3-4 are allowed.
The most pertinent prior arts are “Hammer US 20100164717” and “Corkum EP 2522974”. 
As to claim 3, the combination of Hammer and Corkum teaches all the claim limitations except “the diagnostic facility includes a first timer with a predetermined first expiration time and a second timer with a predetermined second expiration time; wherein the second expiration time is shorter than the first expiration time; wherein the first and second timers are started upon detection of the error and are reset at an end of the detected error; wherein the first timer triggers the output of the replacement value when the first expiration time has elapsed; wherein the second timer reports the error via the first binary status report when the second expiration time has elapsed”. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAL C MANG/            Examiner, Art Unit 2863         

/TARUN SINHA/            Primary Examiner, Art Unit 2863